In an action to foreclose rights of redemption of real property which was sold in a prior action to foreclose a mortgage thereon (Real Property Actions and Proceedings Law, § 1352), an assignee of certain assets of defendant Allstate Factors, Inc., a judgment creditor of the mortgagors, appeals from judgment of the Supreme Court, Nassau County, dated August 5, 1969, in favor of plaintiff upon its *823motion. Appeal dismissed, without costs. It appears from the record presented that appellant, who is an assignee of certain of the accounts receivable of the corporate defendant, is not an aggrieved party or a person substituted for that defendant (cf. CPLR 5511) and consequently has no standing to appeal. We have, however, considered the appeal on the merits and would affirm the judgment were the appeal not being dismissed. We find no support in the record for appellant’s claim that the corporate defendant assigned to her its judgment against the mortgagors. Christ, P. J., Rabin, Hopkins, Munder and Brennan, JJ., concur.